DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment 

3.	Preliminary amendment filed on 8/27/20 has been entered.  	
Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 9/14/20, 9/23/21, 5/14/21, the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

5.    The Examiner has approved drawings filed on 8/27/20.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “an image acquisition module”, “a blade tip detection module”, “a tower edge recognition module”, “a tower clearance determination module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC 101
7.	35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.
Judicial exception (JE) to 101 patentability -- claims 1, 2 and 5 -- for example, a claim to an abstract idea and not significantly more
Claims 1, 2, and 5 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to an abstract idea and not significantly more, as explained below.
The claimed invention is directed to a JE (i.e. an abstract idea, a natural principle or a product of nature) without reciting significantly more.  Each claim recites elements constituting a JE, and neither a combination of elements within the JE nor additional elements beyond the JE amount to significantly more than the JE.
In Alice, citing Mayo and Bilski, two Mayo questions are posed to determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
For citations and further explanation, see the following USPTO Guidance: Federal Register notice titled "July 2015 Update on Subject Matter Eligibility" (80 FR 45429, also see 79 FR 74618) and also the USPTO website "Examination Guidance and Training Materials," 
Steps and/or elements of independent claim 1 are directed to the abstract idea of calculating a distance from the tip of the blade to the edge of the tower based on the determined position of the tip of the blade and the recognized edge of the tower, including the steps and/or elements of "obtaining, determining and recognizing   ..," each of which steps/elements, in at least some embodiments within a BRI, involves only manipulation of data.  A BRI of the instant claims is analogous to the following examples, as cited and discussed in the above guidance: obtaining and comparing intangible data (e.g. Cybersource, Ambry, Myriad CAFC and SmartGene) and/or execution of an algorithm to implement mathematical relationships and/or formulas (e.g. Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  Thus, within a BRI, the identified steps, elements and JE(s) read on one or more embodiments which only involve manipulation of data.  It is not clear that these steps/elements, taken together and with a BRI, must represent other than an abstract idea according to any relevant analysis or case law.  Therefore, in answer to the first Mayo question, the above steps/elements are directed to a JE.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract steps/elements (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.  Regarding the first Mayo question, an "algorithm itself" cannot be patented (Bilski at 3230 citing Benson) because it is an abstract idea, requiring further analysis via the second Mayo question.  One test as to what constitutes an abstract idea is the extent to which a suspected abstract idea, in the form of steps or elements of a claim, is not applied to and does not improve Digitech at p. 11 of the slip op. as cited in the above USPTO guidance: "The method... claims an abstract idea because it describes determining a tower clearance of a wind turbine by calculating a distance from the tip of the blade to the edge of the tower based on the determined position of the tip of the blade and the recognized edge of the tower, to obtain a tower clearance").
Addressing the second Mayo question, all steps/elements in claim 1 are part of the JE.  Also, it is not clear from the record that the claim as a whole is an improvement over embodiments available in the art at the time of the instant invention.  Nor is it clear that the claim as a whole is sufficiently analogous to any controlling case law identifying examples of eligible claims.  Therefore, answering the second Mayo question, the claim does not recite significantly more than a JE.
Viewed as a whole and considering all steps/elements within claim 1 both individually and in combination, the claim steps/elements do not recite limitations to transform the JE into a patent eligible application of the JE such that the claim amounts to significantly more than the JE. 
Possible avenues to overcoming this JE rejection are discussed and exemplified in the above-cited Guidance.  As appropriate, one possible avenue may be, for example, clarifying on the record the extent to which the invention improves its relevant technology field in all claimed embodiments (see the Research Corporation Technologies (RCT) example in the Guidance (79  FR 74618,74630; 2014 Interim Guidance on Patent Subject Matter Eligibility; §IV.B.2) and in  the 2014 Abstract Ideas Examples (Part One, Example 3, §"Analysis")).


Claim Rejections - 35 USC § 101
8.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer-readable medium.”  Applicant’s specification is silent with respect to the term “computer readable medium”; therefore, the ordinary and customary meaning of the term is being used.  The ordinary and customary meaning of the term “computer readable medium” covers “forms of non-transitory tangible media and transitory propagating signals per se…, particularly when the specification is silent.” Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Claim 13 falls outside the scope of patent-eligible subject matter at least because the claimed a computer-readable storage medium is broad enough to encompass transitory embodiments. 
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Id.
An amendment that would overcome the instant ‘101 rejection, follows:
Claim 13 (Amended)   A non-transitory computer-readable medium…




Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 11, 12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16/768,098. Although the claims at issue are not identical, they are not patentable distinct from each other because the claims of the instant application are anticipated by the claims of 098.
With respect to claim 1 of the instant application, claim 1 of 098 stipulates a wind 
turbine tower and at least one blade.
A method for determining a tower clearance of a wind turbine (claim 1, of 098) comprising: 
obtaining an image of a wind turbine during operation, wherein a tip of a blade (claim 1 of 098  note an  indicator – ring  230 corresponds to tip of blade ) and a tower of the wind turbine is comprised in the image ( claim 1, of 098, an image processor  and tip-tower clearance calculator unit receiving the digitally recorded image information and calculating a physical separation distance between the indicator stripe and the indicator 
determining a position of the tip of the blade of the wind turbine from the obtained image (claim 1, of 098);
recognizing an edge (claim 1, of 098 note, an indicator strip corresponds to edge of tower) of the tower from the obtained image (claim 1 of 098 a camera 200 having an image-plane, the camera being oriented to place the indicator 
stripe and indicator-ring within the image plane when the rotor angular position is equal to the detecting position (OMEGA sub..o), the camera digitally recording the image on the image-plane when the rotor angular position is equal to the detecting position (.OMEGA..sub.o), the camera storing the digitally recorded image information for further processing); and 
calculating a distance from the tip of the blade to the edge of the tower based on the determined position of the tip of the blade and the recognized edge of the tower, to obtain a tower clearance ( claim 1 of 098 , An image processor and tip-tower clearance calculator unit receiving the digitally recorded image information and calculating a physical separation distance between the indicator stripe and the indicator ring using the digitally recorded image information, the physical separation distance being indicative of the blade-tip to tower clearance). 
10.	Claims 1, 2, 5, 11, 12 and 13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 - 8, 11 - 15 of application 16/971,941. Although the claims at issue are not identical, they are not patentable distinct from each other because the claims of the instant application are anticipated by the claims of 941.

  monitoring a tower clearance.
	 A method for determining a tower clearance of a wind turbine (note, claim 1, of 941 teaches), comprising: obtaining an image of a wind turbine during operation, wherein a tip of a blade and a tower of the wind turbine is comprised in the image ;( note claim 1 of 941 teaches the image capturing device is configured to capture an image of a wind turbine during operation, wherein the image comprises a blade part and a tower part); 
determining a position of the tip of the blade of the wind turbine from the obtained image ( note,  claim 1 of 941 teaches the blade position processing device is configured to determine whether the captured image is valid data, and transmit the valid data to the core algorithm processing device) ; 
recognizing an edge of the tower from the obtained image (note, claim 1, of 941 teaches edge of the tower corresponds to tip of the blade and recognizing tip of the blade and tower of the turbine); and 
	calculating a distance from the tip of the blade to the edge of the tower based on the determined position of the tip of the blade and the recognized edge of the tower, to obtain a tower clearance (note, claim 1 of 941 teaches the core algorithm processing device is configured to calculate a tower clearance value for a blade based on the valid data, and transmit a calculation result to a main control system of the wind turbine). So that the invention defined by claim 1, 11 and 12 of the instant application is fully anticipated by claim 1 and 10 of the 941 and similarly analysis. Finally, the additional 
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 , 11, 12 and 13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lihan HE et al., Camera- based  portable system for wind turbine blade tip clearance measurement, IEEE 978-1-4673-5791-3/13,2013, IDS filed on  5/14/21.
As to claim 1, Lihan discloses a method for determining a tower clearance of a wind turbine (abstract), comprising: 
obtaining an image of a wind turbine during operation, wherein a tip of a blade and a tower of the wind turbine is comprised in the image (see fig 1, section II method 
determining a position of the tip of the blade of the wind turbine from the obtained image ( see section B measurement system , fig 2,  hardware connection of the system, a computer is converted to the turbine controller to exchange data acquiring the position information from the controller and sending measurement tip clearance for model validation and calibration,  video/images of the turbine are  sequence taken and processed by computer  in real time  after adjustment the computed tip clearance is sent to the turbine controller for model calibration, see fig 4, tower and tip detection) ;
 recognizing an edge of the tower from the obtained image (see C tip clearance estimation algorithm, fig 3, shows image processing algorithm perform background / foreground extraction, edge detection is performed to extract the edges of the turbine tower and output is binary image with 1 representing detected edges. the edges are used to accurately locate the tower, see fig 4); and  
calculating a distance from the tip of the blade to the edge of the tower based on the determined position of the tip of the blade and the recognized edge of the tower, to obtain a tower clearance (see fig 3,  obtaining the distance from blade tip to tower , see  fig 4,  line detection, description of turbine tower, blade shape  and blade tip determination , see D section  adjustment of tip  clearance output  of tip ). 
As to claim 2, Lihan discloses the method further comprises: extracting, from the obtained image, a first sensitive area for detecting the tip of the blade (note, sensitive area corresponds to the edges of the tip of   turbine tower, fig 3, see C tip clearance estimation algorithm ) and a second sensitive area for recognizing the edge of the 
As to claim 5, Lihan discloses the method  wherein the determining the position of the tip of the blade of the wind turbine from the first sensitive area comprises: detecting a plurality of candidate feature points of the tip of the blade from the first sensitive area; and determining a final feature point of the tip of the blade from the plurality of candidate feature points of the tip of the blade according to a preset condition ( see section II, image processing algorithm to calculate the tip clearance , A , B, C, and D) .
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
As to claim 13, Lihan discloses a computer readable storage medium with computer programs stored thereon, wherein the computer programs, when executed by a processor, perform the method for determining the tower clearance of the wind turbine (see fig 2, see C tip clearance estimation algorithm).



10.	Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Latorre et al., (US. PGPUB NO: 20110135466 A1), IDS filed on 5/14/21. 
	 As to claim 1, Latorre discloses a method for determining (fig 3) a tower clearance of a wind turbine (abstract, fig 1, element 10), comprising: 
	obtaining an image of a wind turbine during operation (fig 1, 36, 46), wherein a tip of a blade (22) and a tower (12) of the wind turbine is comprised in the image (see paragraph 26 and 27, 29 - 30); 
	determining a position of the tip of the blade of the wind turbine from the obtained image (see paragraph 22 and 24); 
	recognizing an edge of the tower from the obtained image (see paragraph 35); and 
	calculating a distance from the tip of the blade to the edge of the tower based on the determined position of the tip of the blade and the recognized edge of the tower, to obtain a tower clearance (see paragraph 29 - 30).
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  

Allowable Subject Matter
11.	Claims 3- 4, 6- 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                               
				 Other prior art cited 
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US. Patent Number: 8270667, 10378517,  US. PGPUB NO.20150043769 A1.    













Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/

Primary Examiner, Art Unit 2669